Citation Nr: 1123751	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  06-11 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 0 percent for hearing loss prior to May 28, 2010, to include whether the reduction for 10 percent to 0 percent effective March 1, 2006 was proper.

2.  Entitlement to a disability rating higher than 10 percent for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from August 1962 to July 1964

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Columbia, South Carolina Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In an August 2005 rating decision, the RO proposed to reduce from 10 percent to 0 percent the disability rating for the Veteran's hearing loss.  The RO reduced the rating, effective March 1, 2006, in a December 2005 rating decision.  In an August 2010 rating decision, the RO increased the hearing loss rating from 0 percent to 10 percent, effective May 28, 2010.


FINDINGS OF FACT

1.  For the period prior to May 28, 2010, the most probative evidence reflects hearing loss, at worst, of Level II in the right ear and Level IV in the left ear.

2.  For the period from May 28, 2010, the most probative evidence reflects hearing loss, at worst, of Level IV in the right ear and Level IV in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 10 percent rating for hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.85, Diagnostic Code 6100 (2010).

2.  The criteria for an evaluation in excess of 0 percent for hearing loss prior to May 28, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).

3.  The criteria for an evaluation in excess of 10 percent for hearing loss from May 28, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a May 2005 letter, issued prior to the rating decision on appeal, the VA provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim for an increased rating, to include what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  An April 2006 letter advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  This letter also advised the Veteran of how the VA assigns a disability rating and an effective date.  The case was last readjudicated in August 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file includes private and VA medical records, the reports of VA examinations, and statements from friends and relatives of the Veteran.

As discussed above, the appellant was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and providing argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010). Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010). See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Under the VA rating schedule, hearing impairment is evaluated based on audiological testing, including a puretone audiometry test and the Maryland CNC controlled speech discrimination test.  38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  The evaluation of hearing impairment applies a rather structured formula that is essentially a mechanical application of the rating schedule to numeric designations after audiology evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the average puretone threshold is 30 decibels at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b).  However, as will be shown below, the Veteran's audiological results do not meet the criteria under 38 C.F.R. § 4.86(a) or (b); thus, this regulation is not for application.

Rating Reduction and Evaluation of Hearing Loss Prior to May 28, 2010

In April 1992, the Veteran filed an original claim for service connection for hearing loss.  That claim was denied and the Veteran appealed.  In a June 1999 decision, the Board granted service connection for hearing loss.  The RO implemented that decision in a December 1999 rating decision.  The RO assigned a 10 percent rating for hearing loss effective April 9, 1992.  The Veteran filed a claim for an increased rating in July 2000.  A VA examination was conducted which showed improvement.  A January 2001 rating decision confirmed the 10 percent rating but indicated that reexamination would be necessary.  Following VA examination in June 2005, the RO proposed to reduce the evaluation for hearing loss from 10 percent to 0 percent in an August 2005 rating decision.  The reduction was implemented in a December 2005 rating decision, and the evaluation for hearing loss was reduced to 0 percent effective March 1, 2006.  The Veteran appealed the reduction, and is seeking restoration of the 10 percent rating.

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2010).  

Based on a review of this procedural history, it appears that the RO complied with all of the requirements of 38 C.F.R. § 3.105(e).  The Veteran was advised of the proposed reduction and given the reasons in the August 2005 rating decision and notice letter, and afforded an opportunity to present additional evidence.  Thereafter, the December 2005 decision reduced the evaluation prospectively effective March 2006.  Thus, the Veteran was notified of his rights, given an opportunity for a hearing and given time to respond.  Moreover, the reduction was made effective no sooner than permitted by current law and regulations ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R. § 3.105(e).  The Veteran has not asserted that these procedural provisions were not followed.  Thus, the Board finds that the RO appropriately followed the procedural actions to accomplish the reduction of the hearing loss rating, which resulted in a reduction of the Veteran's benefits.

In addition to the procedural actions regarding reductions, 38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a) (2010).  The provisions of 38 C.F.R. § 3.344(a) apply to ratings which have continued for long periods at the same level (5 years or more).  

In this case, the Board notes that the 10 percent rating for the Veteran's hearing loss was in effect from 1992 to 2006, a period of more than five years.  

In VA audiological testing performed in July 1998, the puretone threshold average was 46 decibels in the right ear and 61 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 72 percent in the left ear.  The hearing impairment levels were Level II in the right ear and Level V in the left ear under Table VI.  The test results were consistent with a 10 percent rating under Table VII.  Id.  In a December 1999 rating decision, assigned a 10 percent rating for hearing loss back to the date of the award of service connection.

Following a claim for increased rating filed in July 2000, a VA examination was performed in August 2000.  That testing revealed the puretone threshold average was 49 decibels in the right ear and 61 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 76 percent in the left ear.  The hearing impairment levels were Level II in the right ear and Level IV in the left ear under Table VI.  Those test results were consistent with a 0 percent rating under Table VII.  

A VA examination was conducted in April 2005.  At that time, the puretone threshold average was 49 decibels in the right ear and 64 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 84 percent in the left ear.  The hearing impairment levels were Level I in the right ear and Level III in the left ear, making those test results consistent with a 0 percent rating.  

Another VA review examination was performed in June 2005.  At that time, the puretone threshold average was 46 decibels in the right ear and 61 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 88 percent in the left ear.  The hearing impairment levels were Level I in the right ear and Level III in the left ear, making those test results consistent with a 0 percent rating.  

Private audiological testing performed in March 2006 was not interpreted, and it is unclear whether the speech testing was conducted in accordance with the Maryland CNC test.  Moreover, the testing does not appear to include a value for 3000 Hertz in the right ear.  Accordingly, this testing is not in accordance with 38 C.F.R. § 4.85(a) and is entitled to no probative weight. 

The Board notes that VA audiological testing during the period from August 2000 through June 2005 reflects findings consistent with a 0 percent rating.  The reduction in the evaluation for the Veteran's hearing loss was not based on a single reexamination, but was based on testing conducted during the course of a 5 year period which showed findings consistent with noncompensable hearing loss.  Thus, at the time of the reduction, the preponderance of the competent and probative evidence reflected that the Veteran's hearing loss warranted no more than a 0 percent rating.

While the Veteran contends that his hearing did not improve but had only gotten worse, the extent of hearing loss requires medical testing to determine.  As a lay person, his subjective complaints of worsening hearing are less probative than the results of audiological testing performed by trained medical clinicians in accordance with the VA regulatory provisions.  

The Board acknowledges that testing performed in May 2010 reflects compensable hearing loss.  However, testing conducted four years after the reduction took place is not representative of the status of hearing loss at a time contemporaneous to the reduction.  The Board finds that the competent and probative medical evidence contemporaneous to the reduction showing sustained improvement during a period of five years is more probative than a worsening of hearing loss shown 4 years after the rating reduction.  

Accordingly, the Board concludes that the reduction from 10 percent to 0 percent for hearing loss on March 1, 2006 was proper, and restoration is not warranted.

In addition, as the most probative evidence during the period prior to May 28, 2010, specifically the findings on the VA examinations in April 2005 and June 2005, compute to a noncompensable rating under Table VII, a rating in excess of 0 percent is not warranted for the period prior to May 28, 2010.  As noted above, the Board has considered the Veteran's lay assertions as to the severity of his hearing loss, but finds the medical evidence to be more probative.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Increased Rating from May 28, 2010

The Veteran submitted a copy of private audiological testing performed in May 2010.  The examiner noted that the results of pure tone testing revealed a mild to moderately severe bilateral sensorineural hearing loss slightly worse in the left ear.  She noted that speech discrimination scores in quiet were poor bilaterally and when background noise was added, discrimination sores for both ears became very poor.  However, the graph of the testing was not interpreted, and it is unclear whether the speech audiometry testing "in quiet" was conducted using the Maryland CNC test.  Accordingly, the results of this testing are assigned little probative value.  

Moreover, a VA audiological examination was conducted less than 2 weeks later, on May 28, 2010, and clearly indicated that the Maryland CNC test was utilized.  The puretone threshold average was 53 decibels in the right ear and 64 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 76 percent in the left ear.  The hearing impairment levels were Level IV in the right ear and Level IV in the left ear.  Those test results were consistent with a 10 percent rating.  The examiner noted the Veteran's functional difficulty in constantly asking people to repeat, difficulty understanding television or movies, and difficulty hearing in a group of people or in any background noise.  Such testing was conducted in accordance with the provisions of 38 C.F.R. § 4.85(a), is adequate for rating purposes, and is entitled to great probative value.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  

The Board has considered the Veteran's lay assertions but concludes that the medical findings on the 2010 VA examination are of greater probative value than the Veteran's allegations regarding the severity of hearing loss.  


As the most probative evidence reflects Level IV hearing in both ears, thereby falling within the 10 percent rating criteria under 38 C.F.R. § 4.85, Table VII, a rating in excess of 10 percent is not warranted for hearing loss for the period following May 27, 2010.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for more severe hearing loss than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The reduction in the evaluation from 10 percent to 0 percent for hearing loss was proper. 

An evaluation in excess of 0 percent for hearing loss prior to May 28, 2010 is denied.

An evaluation in excess of 10 percent for hearing loss from May 28, 2010 is denied. 




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


